Morton, J.
1. The testimony of Howland that the building had been occupied as a summer hotel during the preceding summer was admissible to describe and identify the building. It was not too remote
*2522. The testimony of Eldridge as to his conversation with the. defendant respecting insurance on the building was admissible as tending to show that the defendant owned it. There was evidence from which the jury could infer that the building was personal property. If it was, the title could pass without deed or writing of any kind, and could be shown by paroi. Even if the title was by deed, admissions by the defendant of ownership were competent against him. Smith v. Palmer, 6 Cush. 513. Kellenberger v. Sturtevant, 7 Cush. 465.
3. The written confession of the defendant and the statements in the nature of confessions made by him to the lire marshal and others were properly admitted. Their weight was for the jury, and in view of the statements contained in the exceptions, that “the case was submitted to the jury with full and proper instructions, which were not excepted to,” it must be presumed that suitable instructions were given regarding the testimony thus admitted. The confession and statements appear to have been made voluntarily, and not under threat or duress, or in consequence of any inducement. Though a witness at the inquest, he was not summoned, and was not compelled to testify, and was warned that he was not obliged to criminate himself. The fact that he signed the written statement and swore to it did not render it inadmissible. Commonwealth v. King, 8 Gray, 501. Commonwealth v. Cuffee, 108 Mass. 285. Commonwealth v. Smith, 119 Mass. 305. Commonwealth v. Bradford, 126 Mass. 42, 45, 46. Commonwealth v. Preece, 140 Mass. 276. Teachout v. People, 41 N. Y. 7.
4. The evidence was ample to warrant the jury in finding that the defendant owned the building, and the request that the jury be instructed to return a verdict for the defendant by reason of the failure of the government to prove the ownership as alleged was rightly refused.

Exceptions overruled.